                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 CITRIX SYSTEMS, INC.,                              )
                                                    )
                 Plaintiff,                         )
                                                    )   C.A. No. 18-588-LPS
            v.                                      )
                                                    )   JURY TRIAL DEMANDED
 WORKSPOT, INC.,                                    )
                                                    )
                 Defendant.                         )

                     WORKSPOT, INC.’S RESPONSE TO PLAINTIFF’S
                         REQUEST FOR ORAL ARGUMENT

        Workspot, Inc. (“Workspot”) hereby responds to Plaintiff’s request for oral argument

(D.I. 121). Workspot does not oppose Plaintiff’s request, but disagrees with its statement that

briefing is complete on Plaintiff’s Motion for a Temporary Restraining Order (“TRO Motion”).

The parties’ respective investigations concerning the issues in the TRO Motion are ongoing.

Plaintiff’s reply brief includes new information and arguments not included in its opening brief

and expressly states that Plaintiff intends to further “supplement the record.” See D.I. 117

at fn. 2.

        Workspot intends to submit a surreply after Plaintiff’s supplement, and the parties have

been in the process, since last Thursday, November 8, 2018, of conferring on the length and

timing of additional briefing. If the parties cannot reach agreement, Workspot will submit a

motion seeking leave to file a surreply to address the new material in Plaintiff’s reply brief. To

ensure that the Court has a complete record, Workspot respectfully requests that oral argument

occur after the parties have completed their submissions on the TRO Motion.
                                     Respectfully submitted,
OF COUNSEL:                          POTTER ANDERSON & CORROON LLP

H. Mark Lyon
GIBSON DUNN & CRUTCHER LLP           By: /s/ Bindu A. Palapura
1881 Page Mill Road                      David E. Moore (#3983)
Palo Alto, CA 94304-1211                 Bindu A. Palapura (#5370)
Tel: (650) 849-5300                      Stephanie E. O’Byrne (#4446)
                                         Hercules Plaza, 6th Floor
Y. Ernest Hsin                           1313 N. Market Street
GIBSON DUNN & CRUTCHER LLP               Wilmington, DE 19801
555 Mission Street, Suite 3000           Tel: (302) 984-6000
San Francisco, CA 94105-0921             dmoore@potteranderson.com
Tel: (415) 393-8200                      bpalapura@potteranderson.com
                                         sobyrne@potteranderson.com
Jennifer Rho
GIBSON DUNN & CRUTCHER LLP           Attorneys for Defendant Workspot, Inc.
333 South Grand Avenue
Los Angeles, CA 90071
Tel: (213) 229-7000

Dated: November 13, 2018
6001054 / 45039




                                 2
